Case:17-03082-jwo Doc #:39 Filed: 07/11/2019 Page 1of1

IN RE:

Dana Hart
Rick Hart
Debtor(s)

0 in un Un

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

CASE NO. 17-03082
HON. Scott W Dales

STIPULATED FIRST POST-CONFIRMATION AMENDED CHAPTER 13 PLAN

NOW COME the Debtors, Dana Hart and Rick Hart, by their counsel, Mapes Law Offices, and the
Chapter 13 Trustee, Barbara P. Foley, and for their Stipulated First Post-Confirmation Amended Chapter

13 Plan, state as follows:

1. The Debtors are able to commit additional disposable income to their Plan. Therefore, Section
Il.A of the Confirmed Plan is amended to provide that the Debtors’ new plan payment shall be

$345.60 weekly.

2. The Plan remains unchanged in all respects not in conflict with this amendment.

WHEREFORE, the undersigned parties hereby agree and stipulate to entry of the attached Order
Approving Stipulated First Post-Confirmation Amended Chapter 13 Plan.

Dated: G [5] 19)
Dated: 3/26/2019

Dated: 3/26/2019

Dated: 3/26/2019

IS] Bulan P fo le | Hse

Barbara P. Foley, Chapter 13 Trustee

 

/s/
Dana Hart, Debtor

/s/
Rick Hart, Joint Debtor

/s/George J. George

Jeffrey D. Mapes, Attorney for Debtor
George J. George, Associate Attorney
29 Pearl St. NW, Ste. 305

Grand Rapids, MI 49503

Phone: (616) 719-3847

Fax: (616) 719-3857
